Judgment *962unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him of numerous counts of sodomy, attempted sodomy, incest, attempted incest, sexual abuse, and endangering the welfare of a child. Defendant contends that he was deprived of a fair trial by the prosecutor’s failure to obtain a pretrial Ventimiglia ruling, by Supreme Court’s receipt into evidence of proof of uncharged crimes and by the court’s failure to give a limiting instruction with respect to such evidence.
Defendant failed to object to the admission of the evidence in question, to the People’s failure to seek a Ventimiglia ruling, or to the court’s charge, and did not request a limiting instruction. Thus, defendant’s contentions are unpreserved for our review (see, CPL 470.05 [2]). Even assuming, arguendo, that the proof was not properly admissible on the counts charging defendant with endangering the welfare of a child, defendant was not deprived of a fair trial by the passing references to prior uncharged crimes, which references were brief and tangential and not likely to divert the jury’s attention from the specific offenses charged in the indictment. (Appeal from Judgment of Supreme Court, Erie County, Wolfgang, J.—Sodomy, 1st Degree.) Present—Denman, P. J., Green, Pine, Callahan and Davis, JJ.